 
 
IV 
111th CONGRESS
1st Session
H. RES. 882 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2009 
Mr. Schiff (for himself, Mr. Berman, Mr. Sherman, Mr. Weiner, and Ms. Harman) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Commending Chief William J. Bratton for his service as Chief of Police of Los Angeles. 


Whereas Chief William Bratton, who has served as Chief of Police of the Los Angeles Police Department since 2002, has announced his intent to resign that post effective October 31, 2009;
Whereas William Bratton has served with distinction as Chief of Police of the cities of Boston, New York, and Los Angeles;
Whereas Chief Bratton’s leadership helped reduce violent crime by 36 percent in New York City during his tenure, in part by creating the successful CompStat program to track real time crime data;
Whereas the CompStat model has been adapted and expanded in police departments around the Nation in order to maximize efficient use of police resources and promote accountability;
Whereas under Chief Bratton’s leadership, crime in Los Angeles has decreased for 6 consecutive years;
Whereas violent crime in Los Angeles has decreased by 30 percent from 2002 to 2008, while homicides decreased 42 percent, in both cases far exceeding national rates of declines;
Whereas Chief Bratton has emphasized community policing and built strong relationships with minority communities around Los Angeles;
Whereas Chief Bratton has been a leader in the fight against gang violence, both by cracking down on gang leadership and by enlisting community support to develop alternatives to gang membership for young people; and
Whereas gang related homicides decreased by more than half from 350 in 2002 to 167 in 2008: Now, therefore, be it 
 
That the House of Representatives commends William J. Bratton for his past and future service in the interest of public safety and congratulates him on his successful tenure as Chief of Police of Los Angeles.  
 
